DETAILED ACTION

This action is in response to Applicant’s amendment received on July 11, 2022.
Claims 1-11 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehlert (US Patent No. 4,637,493), hereinafter “Ehlert”.
Regarding claim 1, Ehlert discloses an air/oil mist generator, comprising: an accumulation chamber (col. 2, lines 11-14) inside which a mist of oil particles (Fig. 2 (29)) in air accumulates, the accumulation chamber (col. 2, lines 11-14) being provided with at least one first mist outlet (Fig. 1 (30)), at least one nebulizer (Fig. 2 (27)) leading into said accumulation chamber (col. 2, lines 11-14), the nebulizer (27) comprising a first nozzle (Fig. 2 (32 & 34)) fed by pressurized air (Fig. 2 (coming from element 26)), which has at least a first channel fed (Fig. 2 (34)) by the pressurized air (Fig. 2 (coming from element 26)), each channel (Fig. 2 (34)) being provided with an outlet (col. 3, lines 14-17) on a surface of the first nozzle (Fig. 2 (32 & 34)) which at least partially defines a first one axially symmetrical chamber (Fig. 2 (33)) with respect to an axis, the channels (Fig. 2 (34)) being oriented so as to generate a rotation of the air introduced into the first chamber (33) around said axis, characterized in that the surface of the first nozzle (Fig. 2 (32 & 34)) provides at least one section converging towards an outlet hole (Fig. 2 (35)), the nebulizer (Fig. 2 (27)) providing a second nozzle fed by oil and having a delivery hole positioned into said first chamber (col. 3, lines 14-21) so that the oil is sucked through the second nozzle due to the flow of air flowing through the first chamber (col. 3, lines 14-21), the outlet hole (Fig. 2 (35)) of the first nozzle (Fig. 2 (32 & 34)) opening into a divergent channel (Fig. 2 (inside element 37)), wherein the delivery hole of the second nozzle is coaxial with said axis (col. 3, lines 14-21).
Regarding claim 2, Ehlert discloses the generator according to claim 1, wherein the divergent channel (Fig. 2 (inside element 37)) is defined by a wall (Fig. 2 (37)) which is spaced apart with respect to the perimeter of the outlet hole (35), at least on a plane containing the exit section of the hole.
Regarding claim 3, Ehlert discloses the generator according to claim 1, wherein the outlet hole (35) faces a condenser (Fig. 2 (36)) provided inside the accumulation chamber (Fig. 2 (10)).
Regarding claim 4, Ehlert discloses the generator according to claim 1, wherein the delivery hole of the second nozzle faces the outlet of said channels (col. 3, lines 14-30) at a half-way of the outlet.
Regarding claim 5, Ehlert discloses the generator according to claim 1, wherein the delivery hole of the second nozzle (col. 3, lines 14-21) is coaxial with said axis (Fig. 2).
Regarding claim 6, Ehlert discloses the generator according to claim 1, wherein the second nozzle has a supply channel (Fig. 2 (28)) which sucks the oil present in liquid form inside the accumulation chamber (10), the supply channel comprising a flow regulator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlert, in view of Itoh (US PG Pub No. 2002/0084146), hereinafter “Itoh”.
Regarding claim 7, Ehlert discloses the generator according to claim 1.
Ehlert fails to disclose that the accumulation chamber is associated with a differential pressure regulator, which introduces compressed air into accumulation chamber, when the difference between the internal pressure of the accumulation chamber and the nebulizer supply pressure exceeds a predefined threshold value.
However, Itoh discloses an accumulation chamber (Itoh (Fig. 1 (8))) that is associated with a differential pressure regulator (Itoh (Fig. 1 (1))), which introduces compressed air into accumulation chamber (Itoh (Fig. 1 (8))), when the difference between the internal pressure of the accumulation chamber and the nebulizer supply pressure exceeds a predefined threshold value (Itoh (paragraphs 18 & 32)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ehlert by incorporating the teachings of Itoh in order to control the compressed air to be at a desired pressure.
Regarding claim 9, the modified invention of Ehlert discloses the generator according to claim 7, wherein the nebulizer (Fig. 2 (27)) is fed by a first line of compressed air (Fig. 2 (26)) at a first pressure, the first line (Itoh (Fig. 1 (3))) being optionally associated with a non-return valve which prevents a counter-flow from the accumulation chamber (Itoh (Fig. 1 (8))).
The modified invention of Ehlert fails to disclose that an additional nebulizer is present, which also leads to the accumulation chamber, the further nebulizer being fed by a second line of compressed air at said second pressure higher than the first pressure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ehlert by incorporating an additional nebulizer, which also leads to the accumulation chamber, the further nebulizer being fed by a second line of compressed air at said second pressure higher than the first pressure, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, the modified invention of Ehlert discloses the generator according to claim 9.
The modified invention of Ehlert fails to disclose an additional nebulizer that is geometrically similar to the nebulizer, and/or is configured to work with an airflow that is lower of the airflow of the nebulizer.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ehlert by incorporating an additional nebulizer that is geometrically similar to the nebulizer, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, the modified invention of Ehlert discloses the lubrication system, comprising a generator according to claim 10 (Fig. 2); (Itoh (Fig. 1)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlert, in view of Itoh as applied to claim 7 above, and further in view of Hedger et al. (US PG Pub No. 2014/0264126), hereinafter “Hedger”.
Regarding claim 8, the modified invention of Ehlert discloses the generator according to claim 7, wherein the differential pressure regulator (Itoh (Fig. 1 (1))) comprises a valve element (Itoh (Fig. 1 (2))) in the direction of an opening in communication with the supply of pressurized air (Itoh (paragraph 32)), part of the valve element (Itoh (Fig. 1 (2))) being in communication with the accumulation chamber (Itoh (Fig. 1 (8))) so that, when the pressure in the accumulation chamber (Itoh (Fig. 1 (8))) falls below a threshold value on the valve element (Itoh (Fig. 1 (2))), the valve element (Itoh (Fig. 1 (2))) frees the opening allowing a flow of air from the supply of pressurized air to the accumulation chamber (Itoh (paragraphs 18 & 32)) and/or in which the output of the differential regulator inside the storage chamber includes a silencer.
The modified invention of Ehlert fails to disclose that the valve element is loaded by a spring.
However, Hedger discloses a valve element that is loaded by a spring (Hedger (Fig. 4 (36))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ehlert by incorporating the teachings of Itoh because valve elements containing springs are well-known in the art of valves.

Response to Arguments
Applicant’s remarks filed on July 11, 2022 have been fully considered but they are not deemed persuasive.
With regard to the Drawings Objection, Applicant indicated where in the Drawings every feature was located. Therefore, the Drawings Objection is withdrawn.
With regard to the 35 USC § 112 Rejection, Applicant amended Claim 4. Therefore, the 35 USC § 112 Rejection is withdrawn.

Applicant contends that the reference of Ehlert (US Patent No. 4,637,493), hereinafter “Ehlert” does not disclose that the delivery hole of the second nozzle is coaxial with the axis of symmetry of element 33. Applicant further contends that the axis of symmetry of chamber 33 is perpendicular to the delivery hole through which the fluid is delivered. Examiner submits that as can be seen in Figure 2 of Ehlert, the delivery hole of the second nozzle surrounds the bottom of element 33 (col. 3, lines 14-21). The axis of symmetry of the delivery hole that surrounds the bottom of element 33, is coaxial with the axis of symmetry of element 33. Therefore, it is understood that the reference of Ehlert discloses that the delivery hole of the second nozzle is coaxial with said axis of symmetry of element 33, as required by the amended claims.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747